DETAILED ACTION
The present Office Action is responsive to the Amendment received on December 20, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
The Office reopens prosecution based on withdrawal of at least rejections and issues which have not yet been previously raised, as presented below.
Clams 1-10 and 16-18 are canceled.
Claim 19 is new.
Information Disclosure Statement
	The IDS received on December 21, 2021 is proper and is being considered by the Examiner.  The IDS was received with the fee under 37 CFR 1.17(p).
Specification
The objection made to the specification for the reasons identified in the Office Action mailed on June 18, 2021 is withdrawn in view of the Amendment received on December 20, 2021.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 5, and 7-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim Rejections - 35 USC § 102
The rejection of claims 1, 5, and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by Soe et al. (Clinical Chemistry, 2013, vol. 59, no. 2, pages 436-439; IDS ref), made in the Office Action mailed on June 18, 2021 is withdrawn in view of the Amendment received on December 20, 2021, canceling the rejected claims.
Rejection – New Grounds, Necessitated by IDS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2002/0081598 A1, published June 27, 2002, filed April 9, 2001) in view of Gadkar et al. (Journal of Microbiological Methods, 2011, vol. 87, pages 38-43).
Regarding claim 11, Evans et al. teach a method of haplotyping method comprising the steps depicted by the below Figure (reproduced from Figure 1):


    PNG
    media_image1.png
    901
    754
    media_image1.png
    Greyscale
		As seen, the target nucleic acid comprising two genetic elements, G460A and A719G are: a) amplified in a PCR reaction with a first primer and a second primer, wherein the first primer is complementary to the first genetic element and the second primer is complementary to the second genetic element (see 2nd step; see also, “method involves first obtaining a contiguous DNA segment having at least two NPs [nucleotide polymorphisms] via polymerase chain reaction (PCR) amplification .. first primer is capable of annealing to a region adjacent to the first NP … the second primer is capable of annealing to a region adjacent to the second NP”, section [0009]), and at least a portion of the first genetic element and at least a portion of the second genetic element are separated from each other in the first reaction product by X number of nucleotides (see 8kb intervening region between the two NPs; also, “DNA segment comprises, in the 5’-to-3’ direction, a first NP, an intervening DNA sequence, and a second NP”, section [0009]);
	b) incubated with a ligase enzyme, to ligate the first reaction product to form at least a first ligation product containing the first reaction product, wherein within the Intramolecular ligation step above and the distance between the two NPs being closer by ligated regions; also, “fragment is circularized by intramolecular ligation to produce a circular DNA molecule … intervening sequence lying between the NPs in the native gene is eliminated, and replaced with a much shorter sequence that includes both of the PCR primers linked together.” (section [0009]); 
	c) performing a second nucleic acid amplification reaction using a third primer and a fourth primer, wherein the third primer is complementary to the first genetic element and wherein the fourth primer is complementary to the second genetic element, wherein a second reaction product is formed (see 2nd round amplification above; see also “circular DNA molecule can be subjected to a second PCR amplification … second PCR amplification involves the circular DNA molecule as a template and a second pair of oligonucleotide primers”, section [0011]); and
	detecting the second reaction product (“haplotype structure of the second PCR product can then be determined…”, section [0011]; “allowing haplotype structure to be determined by standard molecular haplotyping methods that are known in the art …”, section [0009]).
	Evans et al. explicitly teach that the primers are modified so as to be ligatable when circularizing the resulting product: 


“invention, however, does not depend on the use of primers containing restriction enzyme recognition sites, only that the amplified DNA fragment produced by PCR amplification can be circularized by intramolecular ligation” (section [0018])

	Gadkar et al. teach a method of circularizing DNA amplification product produced from primers, wherein the artisans employ a 5’ phosphorylated primer at its 5’ end (“[f]or each gene, single-stranded extension primer (EP) … phosphorylated in vitro at their 5’ ends”, page 40, 1st column, section 2.2; “ssDNA extension products were self-ligated (intra-molecular by using the ssDNA specific CircLigase enzyme…”, page 40, 1st column, section 2.3).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Evans et al. with the teachings of Gadkar et al., thereby arriving at the invention as claimed.
	As discussed above, Evans et al. teach a method of detecting haplotypes which are located far part from each other by shortening their distance by intra-molecular circularization.  While Evans et al. specifically provide that the primers which provide the PCR product from which to circularize could contain a restriction recognition site for allowing self-circularization, the artisans explicitly state that other means could be considered for the same purpose.

“The ligation-mediated PCR genomic walking methods rely on the presence of a user-defined restriction site(s) in or near the target region.  Post-restriction, the DNA fragments are self-ligated (intra-molecular ligation) to form circular molecules … ligated DNA moieties then serve as templates for user defined specific PCR primers … suffer from one inherent limitation: the absolute requirement for the presence of a favorable restriction site(s) within a reasonable distance from the target locus” (page 38, 2nd column)

	While this limitation was for the generation of circular templates in a genome walking sequencing method, said one of ordinary skill in the art would have also recognized that the primers of Evans et al. would have also needed such restriction recognition sites appended to their ends for generating the self-circularization construct.  One of ordinary skill in the art, would have readily recognized the benefit of producing the same circularizable constructs of Evans et al. by employing 5’ phosphorylated primers as taught by Gadkar et al. instead of needing to append a restriction recognition site thereto.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Because 5’ phosphorylation of the primers on Evans et al.’s primers would have resulted in the production of the same predicted outcome of self-circularized molecules (as evidenced by Gadkar et al.), doing so would have been obvious to one of ordinary skill in the art with the additional suggestion made by Evans et al. who explicitly suggested other means for producing self-circularized molecules could also be employed.
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	Claim 11 is rejected.
	Claims 12-15 and 19 are allowable.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 21, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 3, 2022
/YJK/